DETAILED ACTION
1.	Response to Applicant’s arguments filed 12/14/2021 with respect to pending claims 1-13. Claims 1, 3, 5, 7 and 8 are amended and claims 9-13 are new.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2005/0068169 A1
Copely et al. 
03-2005
US-2008/0174422 A1
Freathy et al.
07-2008
US-2017/0164156 A1
Evans et al.
06-2017



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being un-patentable over Copley (2005/0068169) in view of Evans (2017/0164156).

Regarding claim 1, Copley discloses – A mobile asset tracking system (Fig. 1), comprising at least one mobile asset to be tracked (monitored individual) [0058] coupled with at least one tracking device (102, 132), one or more mobile devices (116, 134), at least one computer program associated with the mobile device [0170], at least one remote server (108, 110), and at least one computer program associated with the remote server [0059], wherein the determination of the location of the tracking device is independent of any predefined location information of the tracking and mobile devices. (the monitored device is tracked using GPS) [0067]  See also abstract, paragraphs [0064-0067] and Figs. 1, 2, 7-9, 17 & 24.
The claim is broadly stated and therefore there are a significant number of prior art documents that read on the language including that of Copley.  The prior art references included with the office action and noted above all teach various methods and systems for tracking individuals and/or objects using a tracking device, or tag, that communicates with a mobile device and the mobile device communicates with an external device, central controller, server, etc. Please consider these references when formulating your response.
Regarding the amendments to the claim, Copley doesn’t explicitly teach determining the tracking device by penetration in a radius of action of a wave emitted by the device or by the device being in a radius of action of one or more mobile devices.
In an analogous art, Evans teaches receiving a location within a proximity of the tracking device from one of a plurality of mobile devices The tracking device may be attached to an object. [0026, 0033-0034, 0039, 0065]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the related prior art for particular features and overall system operations for  tracking applications where more specific correspondence between the control device and the mobile tracking device, including the commands of Evans arranged in the system of Copely. Also, combining the newer system elements of Evans, including BLE as well as using a network of mobile devices to locate the device, in the Copley invention would have been beneficial for device costs, reliability, power savings, finding lost tags, etc. The modification of Copley with Evans would have improved the overall system and would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.

Regarding claim 3, Copley teaches and/or suggests - coupling the tracking device to the movable property, trigger checking of the installation status of the tracking device by a status checking device or by motion checking by the tracking device firmware [0009, 0066, 0068] and Figs. 41 & 42.) 
send tracking device data packets via Bluetooth device and have one or more mobile devices permeating the BLE range of the tracking device and receiving the data packet in the system protocol, or have one or more tracking device permeating the BLE range of a given mobile device (PID and device operatively coupled to one another using a radio frequency transmission protocol, such as using Bluetooth technology or IEEE 802.11.) [0065] and Figs. 2 & 7-9) enrich data packets sent by the tracking device with information from the mobile device and send the enriched data packets to the remote server (the portable device can send the status information from the wearable PID to the monitoring system)[0068]  (Fig.3 encrypt and send to system), receive via remote server and store the enriched data packets in the database and read and process the data received for use in the mobile asset tracking operation; (Figs.4 & 26 decrypt and record Id and location)
send to mobile devices, once the action situation has been established, a command to scale up BLE scanning and GPS positioning within a predetermined and editable radius around a zero mark being a last known position of the tracking device sought, defining a zone of scaled up behavior (the monitoring system sends a command over provider network to the monitored portable device of the targeted monitored individual so as to remove the "home" operational mode and/or increase the message update rate from device) [0075] and constantly review the zone of scaled up behavior, the zone being maintained, expanded, reduced or repositioned depending on whether information has been received from the tracking device sought or not. [0009, 0013, ] and Figs. 1, 2, 7-9 & 17.
Copley doesn’t expressly disclose that the Bluetooth device is a BLE device or that the monitoring system requests mobile devices to search for data packets sent by tracking device.
Evans teaches a tracking system that may use BLE and where the tracking system 100 can send a location request associated with the tracking device 106 to each of the community mobile devices 104.  The location request can include any instructions and/or information necessary for the community mobile devices 106 to find the tracking device. [0037] and Figs. 1, 2 & 9. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the related prior art for particular features and overall system operations for  tracking applications where more specific correspondence between the control device and the mobile tracking device, including the features of Evans arranged in the system of Copely as noted in the claim 1 rejection. 
 
Regarding claim 4, Copley teaches and/or suggests the action situations trigger the scaling up of behavior and may be activated either by at least one of a monitoring center or by police force. (To further improve the location accuracy of the monitored individual, the monitoring system in stage 416 sends a command over provider network 104 to the monitored portable device 134 of the targeted monitored individual so as to remove the "home" operational mode and/or increase the message update rate from device 134.  This improves location determination accuracy when the need for accurate location information is the most critical.  In addition, the monitoring system 108 in stage 416 can alert officials in a manner similar to the one described above for stage 408.  After stage 416, the monitoring system 108 continues to monitor for messages in stage 402.) [0075, 0079] Also, see tracking system of Evans at Fig. 2 and related passages.. 
It would have been obvious to combine the Copley system with the system or components of the Evans system for the same reasons as discussed for claim 3 – mainly for improvement and modernizing updates to reduce resources and costs. 

Regarding claim 5, Copley teaches and/or suggests scaled up behavior action comprising at least one of the following: 
checking of installation status of tracking device; 
and/or comparison of tracking device acceleration to linked mobile devices; 
comparison of tracking device position to linked mobile devices; 
path and theft/robbery heat zones checking; 
comparison of driver(s) behavior; 
lack of communication with tracking device; 
or detection of operation zone of a jammer 
and disappearance of tracking device. (The status signals indicate the operational status of the wearable device, and the operational status includes an indication of whether the person has tampered with the wearable device.  The portable device determines periodically location of the portable device.  Messages are transmitted periodically from the portable device to a monitoring system via a wireless telephone network.  The messages include the location of the portable device and the operational status of the wearable device.  Transmission rate of the messages from the portable device to the monitoring system is adjusted by reducing the transmission rate when the portable device is within a specified region and increasing the transmission rate when the portable device is outside the specified region.) [0009, 0013]

Regarding claim 6, Copley teaches and/or suggests tracking device comprising at least one electronic circuit, at least one transmitter/receiver, at least one installation status checking device, and at least one power source. [0009, 0013, 0066] and Figs. 1, 2 & 5-9.

Regarding claim 7, Copley teaches and/or suggests computer program associated with one or more mobile devices and/or remote server for performing a method according to claim 3. (monitoring system software) [0059] and Fig. 24.

Regarding claim 8, Copley teaches and/or suggests each mobile device can serve both as an antenna for the tracking device and as a transmitter of the information received from the tracking device to the remote server, including in the communication packet multiple information such as the GPS position of the mobile device. (GPS and other data sent to monitoring center) [0067-0068, 0089] and Figs. 1, 2 & 5-9.

Regarding claim 9, Copley teaches and/or suggests wherein a first notification of loss (FNOL) triggers the scaled up behavior action situation, characterized in that the FNOL comprises at least one of the following activation options:
checking of an installation status of the tracking device;
comparison of a tracking device acceleration to linked mobile devices;
comparison of a tracking device position to linked mobile devices;
path and theft / robbery heat zones checking;
comparison of a driver(s) behavior;
determine a lack of communication with the tracking device; or
detection of an operation zone of a jammer and a disappearance of the tracking
device. (processing actions related to loss of communication and/or tracking device malfunctions.) [0163-0165] and Figs. 36 & 38.

Regarding claim 10, Copley teaches and/or suggests at least one tracking device includes at least one electronic circuit, at least one transmitter/receiver, and at least one power source. [0009, 0013, 0066] and Figs. 1, 2 & 5-9.

Regarding claim 11, Copley teaches and/or suggests at least one tracking device includes a mechanical, electrical, and/or electronic device capable of detecting an installation status of the tracking device. [0009, 0013, 0066] and Figs. 1, 2 & 5-9.

Regarding claim 12, Copley teaches and/or suggests the at least one tracking device includes at least one of an accelerometer or a gyroscope. Regarding claim 13, Copley teaches and/or suggests

Regarding claim 13, Copley teaches and/or suggests the one or more mobile devices comprise a non-transitory memory storing computer program instructions that when executed by a processor cause the respective mobile device to serve both as an antenna for the tracking device and as a transmitter of data packets received from the tracking device to the remote server, wherein the data packets include a GPS position of the respective mobile device. (GPS and other data sent to monitoring center) [0067-0068, 0089] and Figs. 1, 2 & 5-9.

Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Copley (2005/0068169) i in view of Evans (2017/0164156) and further n view of Freathy (2008/0174422).

Regarding claim 2, Copley teaches and/or suggests that the tracking device is a device physically associated with the mobile asset in order to accompany it. (PID 132 is an ankle bracelet attached to the ankle of the monitored person and device 134 is a cellular telephone.) [0065] 
Copley doesn’t specify that the tracking device is attached to the asset to accompany it permanently but does teach detection of tampering with the attached tag. [0009].  
In an analogous art, Freathy teaches a monitoring system where the tag may be attached to an individual or an object and incorporate tamper detection. It could be attached to a package and/or be integrated into an article. [0021-0022, 0039, 0055] and Fig. 1.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the related prior art for particular features and overall system operations for  tracking applications where both temporary and permanent tags were considered. The consideration of Freathy with Copley would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results for applying the tags consistent with the expected duration of the tracking operation..

Response to Arguments
Applicant's arguments, filed 12/14/2021 with respect to pending claims 1-13 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.   Independent claim 1 has been amended. Applicants have amended claim 3 to avoid interpretation under 112 (f).
Applicants assert that the prior art of Copley, either alone or in combination with Evans and Freathy, fails to disclose (1) a location being determined without any predefined location information. Also, the prior art doesn’t disclose (2) determining the device location upon a penetration of a radius of one or mobile phones  and that (3) a permanently placed tag isn’t taught or suggested. (Remarks, p. 8-10)
Examiner:
(1) The use of GPS to determine current location doesn’t require predefined location information. (Copley - the monitored device is tracked using GPS. [0067])  (2) Evans discloses determining a location when within in proximity to a mobile device.  This is and has been well known in the art. (Evanc at [0033-0034, 0065]) (3) Freathy teaches a monitoring system where the tag may be attached to an individual or an object and incorporate tamper detection. It could be attached to a package and/or be integrated into an article. [0021-0022, 0039, 0055] and Fig. 1.
Taking the cited prior art on the whole, it can be seen that various techniques for determining location without predefined locations were known in the art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643